Citation Nr: 0202238	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected acute myelogenous 
leukemia.

2.  Entitlement to service connection for diabetes mellitus 
as secondary to the service-connected acute myelogenous 
leukemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied entitlement to service 
connection for hypertension and diabetes mellitus as 
secondary to service connected acute myelogenous leukemia.  
In September 2001, the veteran submitted additional evidence 
to the Board and waived initial RO consideration of the 
documents.


FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence that 
his hypertension is due to or resulting from his service-
connected acute myelogenous leukemia.

2.  The veteran has submitted competent medical evidence that 
his diabetes mellitus is due to or resulting from his 
service-connected acute myelogenous leukemia.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 
U.S.C.A.§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).

2.  Service connection for diabetes mellitus is warranted.  
38 U.S.C.A.§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Oncology outpatient clinic reports dated August 1993 to 
September 1998 from University Hospitals of Cleveland show 
that in January 1993 it was noted that the veteran was 
recently diagnosed with hypertension and started on 
hydrochlorothiazide.  In addition, the veteran was newly 
diagnosed with non-insulin dependent diabetes mellitus.  The 
veteran had been admitted to the hospital on January 8th for 
hyperglycemia with a glucose of 790 and a compensatory sodium 
of 122.  The veteran was hydrated and placed on DiaBeta with 
improvement in his glucoses.  In November 1993 the veteran 
was being followed by a physician of the Division of Internal 
Medicine for borderline hypertension and diabetes.  Blood 
pressure was 120/90 and pulse was 82.  The cardiac 
examination showed a regular rate and rhythm.  Outpatient 
record dated March 1998 showed that the veteran underwent a 
routine checkup noting other medical problems to include 
adult-onset diabetes mellitus and borderline hypertension and 
glaucoma.  The veteran reported feeling well and was working 
full time at the post office.

In a statement dated September 1998, D.R.W., M.D., indicated 
that the veteran had been under his care for the last 5 
years.  The examiner noted that the veteran saw him status 
post bone marrow transplant for acute myelogenous leukemia 
and the main focus of the examiner's attention had been 
caring for his newly diagnosed diabetes.  The veteran began 
to run increased blood sugars at the time of his bone marrow 
transplant and treatment for leukemia.  He was currently 
receiving oral medication to try to control his blood sugars.  
The examiner indicated that it appeared to be a temporal 
relation between the appearance of his diabetes and his 
treatment for acute myelogenous leukemia.  He noted that 
there was no question that if the leukemia or the treatment 
of the leukemia did not cause the diabetes, it at least 
served to uncover it.

At his February 1999 VA examination, the veteran reported 
that he was initially diagnosed with leukemia in September 
1990 and received a bone marrow transplant in May 1991.  The 
veteran indicated that he was diagnosed with diabetes 
mellitus while convalescing from his last cycle of 
chemotherapy and needed to be on insulin injections for high 
sugar detected during the hospitalization.  Subsequently he 
indicated he was put on Glyburide.  Family history indicated 
that the veteran's mother and maternal grandmother had 
diabetes mellitus and his sister had been diagnosed as well.  
The examiner indicated that the veteran had a strong family 
history of non-insulin dependent diabetes mellitus.  He 
opined that it was possible that the stress of the illness 
(the leukemia), the intercurrent infections that he had, the 
pulsed doses of steroids he received during the treatments, 
and hospitalization could probably have unmasked latent 
diabetes, but it was unlikely that they were etiologically 
linked to the diabetes mellitus.  A hand written opinion 
added as an addendum by a VA endocrinologist indicated that 
she concurred that it was unlikely that there was an 
etiological relationship between the veteran's leukemia and 
the type 2 diabetes.

In June 1999, Z.T.M., M.D., from University Hospitals of 
Cleveland indicated that during the course of the veteran's 
treatment for leukemia he received high dose steroids, which 
helped to uncover diabetes mellitus, type 2.  The examiner 
noted that he was aware that the veteran had a history of 
type 2 diabetes and had been, prior to the illness 
(leukemia), free of disease, at least by history.  It was the 
examiner's opinion that the veteran did not have diabetes 
prior to his leukemia and became diabetic while being treated 
actively for leukemia by high dose steroids which helped to 
uncover any diabetes that he may have had (at least on the 
familial/genetic basis).  Thus, after full treatment of the 
leukemia, he continued to have diabetes until the present 
time.  The examiner contended that the veteran had diabetes 
with a diagnosis that started in 1995 after the treatment of 
the leukemia.

In another opinion from Z.T.M., M.D., in March 2000 from 
University Hospitals of Cleveland he indicated that the 
veteran's family history indicated a predisposition for 
diabetes and hypertension.  However, it seemed clear that the 
treatment he underwent for his myelogenous leukemia beginning 
in September 1990 aggravated and brought on an early onset of 
hypertension and diabetes.  None of his siblings have had 
diabetes and hypertension at an earlier age than his.

A September 2000 opinion by a VA cardiologist indicated that 
the veteran had the genetic predisposition to hypertension 
and had an occasional high reading prior to this, but did not 
develop actual hypertension requiring medication until 
approximately 2 years following treatment for acute 
myelogenous leukemia.  This was not consistent with therapy 
of his leukemia unmasking hypertension.  Therefore, it was 
the examiner's opinion that it was less likely than not that 
the veteran's hypertension was secondary to his service 
connected leukemia or treatment thereof.  

A statement from K.F., M.D., dated March 2001 indicated that 
the veteran was examined in 1992 and 1993 and the examiner 
was consulted concerning his acute myelogenous leukemia and 
its relationship with his exposures while working in the Navy 
in the 1960's.  The examiner noted that the veteran's file 
was reviewed and it appeared that he had elevated blood 
sugars even before he began the chemotherapeutic treatment 
for the acute myelogenous leukemia.  However, he had never 
been diagnosed with diabetes before he was discovered to have 
acute myelogenous leukemia and started on treatment.  The 
examiner noted a strong family history of diabetes and during 
the veteran's first hospitalization of his leukemia, his 
blood sugars fluctuated from normal to mildly elevated.  
However, they increased significantly once he started on 
hyperalimentation while undergoing chemotherapy.  The 
examiner believed it was likely that the stress caused by the 
development of his acute myelogenous leukemia, along with the 
hyperalimentation, aggravated his sub-clinical diabetes.  The 
examiner did not believe there was any scientific evidence to 
support the hypothesis that his chemotherapy caused his 
diabetes.  However, it was likely that the stress of his 
leukemia caused his diabetes to present itself, possibly 
earlier than it would have in the natural history of the 
diabetes.

In another statement from K.F., M.D., dated August 2001, she 
again indicated that in 1992 and 1993 she examined the 
veteran as a consultant to determine the cause of his 
myelogenous leukemia and reviewed all the records for the 
acute treatment of his leukemia.  The examiner opined that it 
was well known that both diabetes and hypertension could be 
aggravated by significant stresses, both mentally and 
physically.  The veteran, she indicated, clearly underwent 
such emotional and physical stress with his development and 
treatment of leukemia.  He was diagnosed with leukemia in the 
fall of 1990 and had subsequent treatment for the disease.  
He had elevated blood sugars and elevated blood pressures 
intermittently during this time.  He then was diagnosed and 
began treatment for the hypertension in 1992 and the diabetes 
in 1993.  However, he clearly had evidence of both of these 
diseases as early as his first admission in September 1990.  
The examiner indicated that it continued to be her opinion 
that the veteran's diabetes, along with his hypertension were 
aggravated by the stress of his diagnosis and treatment of 
acute myelogenous leukemia.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001), (VCAA), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
See also implementing regulation at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes University Hospitals of 
Cleveland outpatient clinical reports dated August 1993 to 
September 1998; statement from D.R.W., M.D., dated September 
1998; VA examination dated February 1999 with addendum 
opinion; June 1999 and March 2000 opinions from Z.T.M., M.D.; 
September 2000 opinion by a VA cardiologist; statements from 
K.F., M.D., dated March and August 2001.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to service connection for 
the disabilities at issue.  The discussion in the statement 
of the case and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  In 
this case, the above referenced medical evidence to include 
the medical opinions is sufficient to make a decision on the 
claim.  Thus, although the claim was developed before the 
effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.

The veteran seeks service connection for his hypertension and 
diabetes mellitus, claimed as secondary to his acute 
myelogenous leukemia.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
has a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The evidence clearly shows that the veteran has hypertension 
and diabetes mellitus.  A January 1993 outpatient treatment 
report from University Hospitals of Cleveland shows that the 
veteran had been recently diagnosed with hypertension and 
non-insulin dependent diabetes mellitus.

The veteran is service-connected for acute myelogenous 
leukemia.  In order for the veteran to be service-connected 
for hypertension and diabetes mellitus on a secondary basis, 
the evidence must show that the veteran's hypertension and 
diabetes mellitus is proximately due to or the result of his 
service-connected acute myelogenous leukemia.

Under these circumstances the veteran must be granted the 
benefit of the doubt.  Opinions from D.R.W., M.D, Z.T.M., 
M.D., and K.F., M.D., linked the veteran's hypertension and 
diabetes mellitus to his acute myelogenous leukemia or 
treatment for the leukemia.  A VA examiner in February 1999 
indicated that, although the veteran had a strong family 
history of non-insulin dependent diabetes, it was possible 
that the stress of the illness (leukemia), the intercurrent 
infections that he had, the pulsed doses of steroids he 
received during the treatments, and hospitalization could 
probably have unmasked latent diabetes, but it was unlikely 
that they were etiologically linked to the diabetes.  A VA 
endocrinologist indicated in an addendum that she concurred 
that it was unlikely that there was an etiological 
relationship between the veteran's leukemia and the type 2 
diabetes.  There was no opinion offered indicating that the 
veteran's diabetes was not aggravated by the leukemia or its 
treatment.  The only examiner who did not find a relationship 
between the hypertension and the veteran's acute myelogenous 
leukemia or its treatment was a VA cardiologist in September 
2000. 

The majority of the physicians' statements clearly report a 
connection between the service-connected disability of 
leukemia and hypertension and diabetes mellitus.  Thus, the 
record includes substantial medical evidence that weighs in 
the veteran's favor.  The question of whether the service-
connected disability aggravated the hypertension and the 
diabetes is entirely a matter of medical judgment.  It is not 
a question as to which the RO or the Board may assess the 
fact and circumstances and draw conclusions from the record.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).   Based on the 
competent medical reports in the record, the evidence is at 
least in equipoise as to this question.  Under these 
circumstances the veteran must be granted the benefit of the 
doubt.  For this reason, in accordance with Allen v. Brown, 7 
Vet.App. 439 (1995), service connection is warranted for 
hypertension and diabetes mellitus, as secondary to the 
service-connected acute myelogenous leukemia.


ORDER

Service connection for hypertension, as secondary to acute 
myelogenous leukemia is granted, subject to controlling 
regulations governing the payment of monetary awards.

Service connection for diabetes mellitus, as secondary to 
acute myelogenous leukemia is granted, subject to controlling 
regulations governing the payment of monetary awards.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

